On Application eor Rehearing.
Fenner, J.
This application assigns to our decision iu this case a much broader meaning and effect than it involves under a proper construction of its terms.
We have simply reversed the judgment maintaining exceptions going to the entire dismissal of action, and have remanded the case to be pro-proceeded with according to law.
This does not mean a determination that the Act 103 of 1873 is constitutional in all its provisions, or that the xdaintiiis are entitled to the whole relief asked by them.
The x>etition alleges “that the Teche is a navigable stream bordered by alluvial lands, and its hanks and shores owe a servitude to the public for roads and levees,” and that “the proprietors on the east side of the bayou along its whole course in the parish of St. Mary fence up and close at will roads and pathways over which the public have travelled.”
This suggests a particular right and a’particular relief to which plaintiffs may be entitled under the Act, and which would certainly not en*711counter the grave consequences suggested in counsel’s brief, nor any constitutional objection.
As to such acts it is held that they must be executed _ in so far as they do not violate constitutional rights and restrained in so far as they do. In re Douglas, 41 Ann.
We have simply remanded the case to be tried on the merits, and after decision thereon, if api>ealed to, we will determine the extent to which the act is valid and the measure of the relief to wliich plaintiffs are entitled.
Rehearing refused.